DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's arguments with respect to the claims have been considered and are not persuasive.
This office action is made final.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 10-11, and 14-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Burgher (US 5,091,118).
In re. claim 1, Burgher teaches an aquaculture system for farming aquatic organisms the aquaculture system comprising: an enclosure for oxygenated water in which aquatic organisms are to be farmed (fish hatchery) (col. 1, ln. 17-20), wherein the enclosure comprises an inlet (location at which culture medium is added) for feeding oxygenated water into the enclosure (col. 1, ln. 17-20); an apparatus (50) (fig. 2) for supplying oxygenated water into the enclosure (via outlet (54)), the apparatus comprising: a water inlet (52) for supplying water into the apparatus (col. 3, ln. 45); an oxygen inlet (64) for supplying oxygen into the water within the apparatus to create a water and oxygen mixture (col. 3, ln. 53-58) (gas, such as oxygen - abstract), the oxygen inlet being in fluid 
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different concentration, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/l, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  Doing so allows the water to retain significant levels of the dissolved oxygen for extended periods of time (see Audunson et al. (US 2010/0147690) para [0041] for recited motivation).

In re. claim 4, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus comprises an oxygen source in fluid communication with the oxygen inlet (gas supply means) (not illustrated) (col. 2, ln. 55-57).  
In re. claim 5, Burgher teaches the aquaculture system as claimed in claim 1, wherein the venturi, the water inlet, the oxygen inlet, and the outlet are provided as separate components (fig. 2).  
In re. claim 6, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus is devoid of an ozone source (no disclosure of ozone mentioned).  
In re. claim 10, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus is arranged to deliver a flow rate of oxygenated water of between 50 1/min and 1200 l/min from the outlet of the apparatus (equivalent arrangement produces equivalent result).
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different flow rate, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to deliver a flow rate of oxygenated water of between 50 1/min and 1200 /min from the outlet of the apparatus, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  
In re. claim 11, Burgher teaches the aquaculture system as claimed in claim 1, wherein the apparatus is arranged to operate at a fluid pressure of between 140 kPa and 340 kPa (equivalent arrangement produces equivalent result).
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different operating pressure, it would have been prima facie obvious to 
In re. claim 14, Burgher teaches an apparatus for supplying oxygenated water in an aquaculture system for farming aquatic organisms (fish hatchery) (col. 1, ln. 17-20) comprising: a water inlet (52) for supplying water into the apparatus (col. 3, ln. 45); an oxygen inlet (64) for supplying oxygen into the water within the apparatus to create a water and oxygen mixture (col. 3, ln. 53-58) (gas, such as oxygen - abstract), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 2); a mixing chamber (60) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (fig. 2), the mixing chamber comprising one or more obstacles and/or a tortuous path (70) to induce turbulence into the water flowing therethrough and break-up the oxygen into a plurality of oxygen bubbles (col. 6, ln. 1-5); a venturi (venturi (62’) not labeled but having inlet (66’) and outlet (68’)) (fig. 2) (col. 3, ln. 53-55) in fluid communication with, and downstream of, the mixing chamber (fig. 2), wherein the venturi is arranged to dissolve the oxygen into the water passing through the venturi and such that the oxygen and water mixture passing through the venturi is exposed to a substantially null magnetic field (no magnetic field disclosed), and wherein the apparatus is arranged  such that the water and oxygen mixture that is supplied to the venturi contains substantially no colloidal minerals (no colloidal minerals disclosed); and an outlet (54) for the oxygenated water in fluid communication with, and downstream of the venturi (fig. 2), for supplying the oxygenated water for use in an aquaculture system (fig. 2); and wherein the apparatus is arranged to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/l (equivalent arrangement produces equivalent result).

In re. claim 15, Burgher teaches a method of operating an aquaculture system for farming aquatic organisms that comprises: an enclosure for oxygenated water in which aquatic organisms are to be farmed (fish hatchery) (col. 1, ln. 17-20), wherein the enclosure comprises an inlet (location at which culture medium is added) for feeding oxygenated water into the enclosure (col. 1, ln. 17-20); an apparatus (50) (fig. 2) for supplying oxygenated water into the enclosure (via outlet (54)), the apparatus comprising: a water inlet (52); an oxygen inlet (64), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 2); a mixing chamber (60) in fluid communication with, and downstream of, the water inlet and the oxygen inlet (fig. 2), the mixing chamber comprising one or more obstacles and/or a tortuous path (70) to induce turbulence into the water flowing therethrough and break-up the oxygen into a plurality of oxygen bubbles (col. 6, ln. 1-5), a venturi (venturi (62’) not labeled but having inlet (66’) and outlet (68’)) (fig. 2) (col. 3, ln. 53-55) in fluid communication with, and downstream of, the mixing chamber (fig. 2); and an outlet (54) for the oxygenated water in fluid communication with, and downstream of, the venturi (fig. 2): wherein the outlet of the apparatus is in fluid communication with the inlet of the enclosure (location at which culture medium is added); the method comprising: supplying water to the water inlet of the apparatus (col. 3, ln. 45); supplying oxygen to the oxygen inlet of the apparatus (col. 3, ln. 
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different concentration, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/l, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  MPEP 2144.05(II).  Doing so allows the water to retain significant levels of the dissolved oxygen for extended periods of time (see Audunson et al. (US 2010/0147690) para [0041] for recited motivation).
In re. claim 16, Burgher teaches a method of operating an apparatus to provide oxygenated water to an aquaculture system for farming aquatic organisms (fish hatchery) (col. 1, ln. 17-20), the apparatus comprising: a water inlet (52); an oxygen inlet (64), the oxygen inlet being in fluid communication with, and downstream of, the water inlet (fig. 2); a mixing chamber (60) in fluid 
If the applicant is of the opinion that the prior art disclosing an equivalent structure as claimed would produce a different concentration, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to produce oxygenated water with a concentration of dissolved oxygen of between 62 mg/l and 125 mg/l, since it has been held that discovering an optimum value of a result effective variable involves .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 9, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Burgher as applied to claim 1 above, and further in view of Stiles, Jr. et al. (US 2014/0311417).

In re. claim 3, Burgher fails to disclose the apparatus comprises a water inlet pump in fluid communication with and upstream of the water inlet, wherein the water inlet pump is arranged to pump the water through the apparatus.  
Stiles, Jr. teaches a water inlet pump (114) in fluid communication with and upstream of the water inlet (of oxygen cone (120)) (fig. 1), wherein the water inlet pump is arranged to pump the water through the apparatus (into culture tank (112)) (para [0053]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to incorporate the teachings of Stiles, Jr. to have a water inlet pump, for the purpose of providing circulation of water within a culture tank.

Stiles Jr. teaches the apparatus comprises a conduit arranged to recycle the oxygenated water from the enclosure to the water inlet of the apparatus (conduit shown in figure 1 attached to pump (114) inlet (318)) (fig. 3).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to incorporate the teachings of Stiles, Jr. to have a water inlet pump, for the purpose of providing circulation of water within a culture tank.
In re. claim 12, Burgher fails to disclose a pressure sensor arranged to measure the pressure of the water in the apparatus, and/or an oxygen sensor arranged to measure the concentration of dissolved oxygen in the water, and/or a flow rate sensor arranged to measure the flow rate of the water through the apparatus, and/or a temperature sensor arranged to measure the temperature of the water in the apparatus, and/or a carbon dioxide sensor arranged to measure the concentration of carbon dioxide in the water.
Stiles Jr. teaches a pressure sensor (128D) arranged to measure the pressure of the water in the apparatus (fig. 1) (para [0048]), and an oxygen sensor (128C) arranged to measure the concentration of dissolved oxygen in the water (fig. 1) (para [0048]), and a flow rate sensor (128B) arranged to measure the flow rate of the water through the apparatus (fig. 1) (para [0048]), and a temperature sensor (128) arranged to measure the temperature of the water in the apparatus (para [0048]), and a carbon dioxide sensor (128) arranged to measure the concentration of carbon dioxide in the water (para [0048]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to incorporate the teachings of Stiles Jr. 
In re. claim 13, Burgher as modified by Stiles Jr. (see Stiles Jr.) teach the aquaculture system as claimed in claim 12, comprising a control (116) arranged to receive outputs from the sensors (128) (para [0048]), and to send feedback control signals the pump (para [0048]).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Burgher as applied to claim 1 above, and further in view of Audunson (US 2010/0147690).

In re. claim 8, Burgher fails to disclose the temperature of the water supplied into the apparatus is between 1 and 20 degrees centigrade.
Audunson teaches the temperature of the water supplied into the apparatus is between 1 and 20 degrees centigrade (10-13 degrees Celsius).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Burgher to incorporate the teachings of Audunson to have the recited water temperature, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  MPEP 2144.05(II).  Doing so provides water that can be more receptive to the receipt and retention of dissolved oxygen.
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
Applicant argues As noted above, Burgher discloses that element 60 is the gas injecting means and comprises the venturi 62, 62' and the horn 70, 70'. As such, the Office Action is correct in that the gas injecting means 60 comprises the horn 70, but the Office Action has critically ignored that Burgher's horn is itself disposed within the venturi.
The examiner agrees that the horn (70) is located within venturi (62), but notes that the horn (70) is also located upstream of venturi (62’) as stated in the previous rejection.  As the arguments does not address the interpretation previously presented, the argument is considered non-persuasive.  
Applicant argues As such, even if Burghers' gas injecting means 60 was hypothetically assumed to provide the function of a mixing chamber in accordance with Applicant's claims the present invention (wherein the validity of such assumption is refuted by Applicant), there is no way in which the Burgher's arrangement may be interpreted such that the gas injecting means 60 is downstream of the oxygen inlet while simultaneously being upstream of the venturi, as required by the claims of the present application.
As stated in the previous rejection, the mixing chamber (60) is downstream of oxygen inlet (64) and upstream of venturi (62’).  As the arguments does not address the interpretation previously presented, the argument is considered non-persuasive.  
Applicant argues As disclosed in Burgher (and shown in Figure 2 thereof), Burgher's venturi 62, 62' does not occupy the full width of the chamber 16, such that not all of the liquid supplied into the chamber 16 will flows through the venturi 62, 62'. As the gas is introduced into Burgher's system at the throat of the venturi 62, 62' through the horn 70, 70', this means that not all of the liquid supplied into the apparatus 50 comes into contact with the gas within the horn at the throat of the venturi (where the dissolution is increased owing to the technical effect of the venturi and horn). As a result, the concentration of the oxygen dissolved into the liquid using an apparatus disclosed by Burgher will be expected by the person of ordinary skill in the art to be lower than the present invention.
In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Therefore, the argument is considered non-persuasive.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647